DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 6, 10, 16 in the preliminary amendment filed 10/22/2020 are acknowledged and accepted.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 12/4/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claim1-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical module as generally set forth in Claim 1, the module including, in combination with the features recited in Claim 1, a connector, which comprises two conductive layers separated by a dielectric layer, and which has a first side connected to the enclosure and a second side connected to the optical output assembly; an electrical trace disposed on the enclosure and connected to the first side of the connector so as to define a test circuit having a capacitance; and control circuitry coupled to sense the capacitance of the test circuit, and configured to inhibit operation of the emitter upon sensing a change in the capacitance that exceeds a predetermined threshold.  Claims 2-11 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 12 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for fabricating an optical module as generally set forth in Claim 12, the method including, in combination with the features recited in Claim 12, connecting first and second sides of a connector, which comprises two conductive layers separated by a dielectric layer, to the enclosure and to the optical output assembly, respectively, so that the first side of the connector contacts an electrical trace on the enclosure, thereby defining a test circuit having a capacitance; and sensing the capacitance of the test circuit, and inhibiting operation of the emitter upon sensing a change in the capacitance that exceeds a predetermined threshold.  Claims .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/21/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872